DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN103218991) (hereinafter Zhang), as cited by applicant.

Regarding claims 1 and 11, Zhang teaches a fiber bundle image processing apparatus comprising  a memory and processor configured to store and run a method, the method, comprising: 
determining pixel information corresponding to center positions of fibers in a sample 5image (e.g. pars. 2 – 5 [Machine Translation]: describing that the system obtains pixel information corresponding to positions of optical fibers in an original image); 
correcting the determined pixel information (e.g. pars. 2 – 5 [Machine Translation]: describing that the system performs correction on the obtain pixel information); and 
reconstructing the sample image based on the corrected pixel information to obtain a reconstructed image (e.g. pars. 2 – 5 [Machine Translation]: describing that the system reconstructs the image based on the corrected pixel information).

Turning to claim 10, Zhang teaches all of the limitations of claim 1, as discussed above. Zhang further teaches:
performing a registration processing on the reconstructed image and another image (e.g. pars. 2- 5: describing that they system registers the reconstructed image with the original image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN103218991) (hereinafter Zhang), as cited by applicant as applied to claim 1 above, and further in view of Kang et al. (CN 106251339) (hereinafter Kang), as cited by applicant.

Regarding claim 5, Zhang teaches all of the limitations of claim 1, as discussed above. Zhang does not explicitly teach:
wherein the reconstructing the sample image based on the corrected pixel information comprises: obtaining a reconstructed pixel value of a pixel by using an interpolation method based 5on a weight of the pixel and the corrected pixel information.
Kang, however teaches an image processing method:
wherein the reconstructing the sample image based on the corrected pixel information comprises: obtaining a reconstructed pixel value of a pixel by using an interpolation method based 5on a weight of the pixel and the corrected pixel information (e.g. Fig. 1 and pg. 3 [machine translation]: depicting and describing that the system obtains a reconstructed pixel value of a pixel using an interpolation based on a weight of the pixel and the corrected pixel information).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Zhang by adding the teachings of Kang in order to reconstruct the mage based on weight of the pixel and corrected pixel information. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for correction of an original image.

Allowable Subject Matter
Claims 2 – 4, and 6 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487 

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487